           Case 1:19-cv-01382-NONE-SAB Document 17 Filed 08/27/20 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2
                       EASTERN DISTRICT OF CALIFORNIA FRESNO DIVISION
 3
 4
     JENNIFER BUENROSTRO-BRIANO, et al., )                Case No.: 1:19-cv-01382-NONE-SAB
 5                                       )
                     Plaintiffs,         )                ORDER RE STIPULATION TO MODIFY
 6                                       )                SCHEDULING ORDER
                v.                       )
 7                                       )                (ECF No. 16)
     DARRELL LOCKE, et al.,              )
 8                                       )
                     Defendants.         )
 9                                       )
                                         )
10
11
              On August 27, 2020, the parties filed a second stipulation to amend the scheduling order
12
     in this action.
13
              Pursuant to the stipulation and finding good cause, IT IS HEREBY ORDERED that the
14
     December 18, 2019 scheduling order, as amended on May 27, 2020, is AMENDED as follows:
15
              Fact Discovery Cut-Off               September 1, 2020 (no change)
16
              Expert Witness Disclosure            September 18, 2020
17
              Rebuttal Expert Witness Disclosure October 2, 2020
18
              Expert Discovery Cut-Off             October 30, 2020
19
              Dispositive Motion Cut-Off           October 22, 2020
20
              All other aspects of the December 18, 2019 scheduling order remain in effect.
21
22   IT IS SO ORDERED.
23
     Dated:     August 27, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                      1
